NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                                    JAMIE R.,
                                    Appellant,

                                         v.

                  DEPARTMENT OF CHILD SAFETY, J.R.,
                            Appellees.

                              No. 1 CA-JV 21-0382
                                FILED 7-21-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39276
               The Honorable Christopher Whitten, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll, Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellee
                            JAMIE R. v. DCS, J.R.
                            Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Brian Y. Furuya and Judge Jennifer M. Perkins joined.


W E I N Z W E I G, Judge:

¶1           Jamie R. (“Mother”) appeals from the superior court’s order
terminating her parental rights to her son. We affirm.

            FACTS AND PROCEDURAL BACKGROUND

¶2           This appeal concerns Mother’s parental rights to her son
Jackson. Mother has a daughter, Jasmine, who was found dependent in a
separate action. To protect the children’s identities, we have used
pseudonyms.

¶3            Jackson was born in February 2018. When Jackson was four
months old, Mother took him to a hospital emergency room; he was
shaking, vomiting and acting “fussy.” The infant tested positive for
methamphetamines. Mother had used this drug before the child was born,
but she denied having it in her home, and claimed not to know how Jackson
could have ingested the drugs. The hospital alerted the Department of
Child Safety, but Mother and Jackson left before DCS arrived. From there,
DCS could not find Mother and thus closed the case.

¶4            Mother resurfaced two years later. She and Jackson had taken
refuge at a Phoenix domestic violence shelter, where Mother twice tested
positive for methamphetamines. When confronted about the drug test
tests, Mother panicked and abruptly fled with Jackson.

¶5            Shortly thereafter, Mother’s boyfriend called 911 to report
that Jackson had swallowed methamphetamines in his home. DCS learned
about this report, along with a second report that Jackson had been locked
out of the home and possibly bitten by a coyote. DCS discovered that
Mother and her boyfriend had a history of domestic violence. Indeed,
Mother had secured an order of protection against him.

¶6           DCS removed Jackson from the home and filed for
dependency, alleging chronic substance abuse and domestic violence. The
superior court found Jackson dependent because of Mother’s substance


                                     2
                             JAMIE R. v. DCS, J.R.
                             Decision of the Court

abuse and approved a reunification case plan. The court also ordered
Mother to complete various services.

¶7           Over the next 15 months, DCS offered many services to
Mother, including multiple referrals to treatment programs for her
substance abuse, drug testing, counseling, case-plan staffing, parent-aide
services, supervised visitation, team support meetings, psychological
assessments, therapeutic consultations and complimentary transportation.
Mother seldom partook in the services. She also tested positive for
methamphetamines when Jasmine was born in August 2021.

¶8            After Jasmine was removed, Mother regularly attended the
treatment services and interacted with her case worker, but she continued
to miss drug tests in the weeks before the severance hearing.

¶9           At the December 2021 severance hearing, the court heard
from Mother and the assigned DCS case manager. Mother denied she had
a drug problem and insisted she did not need substance abuse treatment.
Mother claimed she had been clean for four months, but admitted to
missing multiple drug tests.

¶10           The court terminated Mother’s parental rights. It found DCS
provided clear and convincing evidence for termination on grounds of
chronic substance abuse and fifteen months’ time-in-care, and that
termination was in Jackson’s best interests. While commending Mother’s
recent recovery efforts, the court described them as “too little [and] too late”
because Jackson needed permanence and stability. Mother timely appealed
the termination order. We have jurisdiction. See A.R.S. §§ 8-235(A), 12-
120.21(A)(1), -2101(A)(1); Ariz. R. Pro. Juv. Ct. 103(A).

                                 DISCUSSION

¶11            Parents have a fundamental liberty interest in the care and
custody of their children, but that interest is not absolute. Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-12 (2000). The superior court
may terminate parental rights if it finds, by clear and convincing evidence,
a statutory ground for termination under A.R.S. § 8-533(B), and, by a
preponderance of the evidence, that termination is in the child’s best
interests. Valerie M. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 331, 334, ¶ 9 (2009).
DCS must also show it made diligent efforts to reunify the family when
seeking termination based on substance-abuse or time-in-care grounds.
A.R.S. § 8-533(B)(8)(c) (15 months’ time-in-care); Jennifer G. v. Ariz. Dep’t of
Econ. Sec., 211 Ariz. 450, 453, ¶ 12 (App. 2005) (history of chronic substance
abuse). We will affirm the court’s termination order unless clearly


                                        3
                             JAMIE R. v. DCS, J.R.
                             Decision of the Court

erroneous, accepting the court’s factual findings if reasonable evidence
supports them. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3, ¶ 9 (2016).

¶12           For termination based on prolonged substance abuse, DCS
must offer clear and convincing evidence that (1) Mother has a history of
chronic abuse of controlled substances; (2) Mother cannot discharge
parental responsibilities due to her chronic substance abuse; and (3)
reasonable grounds exist to believe that her condition will continue for a
prolonged and indeterminate period. Raymond F. v. Ariz. Dep’t of Econ. Sec.,
224 Ariz. 373, 377, ¶ 15 (App. 2010).

¶13           The record contains reasonable evidence to support the
superior court’s findings. Mother has abused methamphetamines since
2017 and tested positive for the drug in 2018 and 2020, twice exposing
Jackson to methamphetamines, but she continued using the drug. She
tested positive on the date her daughter was born. She thrice closed out
unsuccessfully from substance-abuse treatment programs. She missed
counseling appointments, drug tests and scheduled visits; and she skipped
four substance-abuse tests in the weeks before her severance trial. She also
denied having a substance use disorder or needing services.

¶14            Mother contends DCS never proved she could not parent in
the near future, or that she received enough time to fix the problem. We
disagree. Like the superior court, we commend Mother for her recent
efforts, but her brief and belated abstinence cannot negate a long history of
substance abuse when coupled with her missed drug tests and history of
denial. Raymond F., 224 Ariz. at 379, ¶ 29 (“[A] temporary abstinence from
drugs and alcohol does not outweigh [a parent’s] significant history of
abuse or [a] consistent inability to abstain.”).

¶15            Mother also challenges the best-interest finding. “[A]
determination of the child’s best interest must include a finding as to how
the child would benefit from a severance or be harmed by the continuation
of the relationship.” Maricopa Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 5
(1990). Courts may consider a “child’s adoptability and the parent’s
rehabilitation.” Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 148, ¶ 1 (2018).

¶16           Reasonable evidence supports the superior court’s finding
that Jackson would benefit from the severance. The court found that his
foster family was meeting his needs and intended to adopt him. It also
found that prolonging the parent-child relationship would harm Jackson
because Mother has “historically put [her] own interests in using drugs
ahead of [Jackson’s] interests in having a stable and safe home.” In the end,



                                        4
                            JAMIE R. v. DCS, J.R.
                            Decision of the Court

Jackson’s “interest in permanency must prevail over [Mother’s] uncertain
battle with drugs.” Jennifer S. v. Ariz. Dep’t of Econ. Sec., 240 Ariz. 282, 287,
¶ 17 (App. 2016).

                               CONCLUSION

¶17            We affirm the termination order on the ground of substance
abuse and, therefore, do not reach the time-in-care ground. See Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5